                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

ORGANIC MATERIALS REVIEW
INSTITUTE, an Oregon nonprofit
corporation,

               Plaintiff,                                            Civ. No. 6:18-cv-1881-MK

       v.                                                                              ORDER

AMERICAN CEDAR TECHNOLOGY
CORPORATION, a forfeited Texas
corporation, and DAVID L. GLASSEL,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa Kasubhai filed a Findings and Recommendation (#29), and the

matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72. Although

neither party filed objections, I reviewed the legal principles de novo. United States v. Bernhardt,

840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and conclude the report is correct.

Magistrate Judge Kasubhai’s Findings and Recommendation (#29) is adopted. Plaintiff’s motion

for fees (#24) and costs (#26) are GRANTED. Plaintiff is awarded attorney fees of $4,561.00

and $621.12 in costs.

IT IS SO ORDERED.

       DATED this 24th day of September, 2019.

                                              _______/s/ Michael J. McShane________
                                                      Michael McShane
                                                  United States District Judge

1 – ORDER
